DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Suggestions on how to overcome the individual rejections can be found following each rejection.
A list of prior art references that are pertinent but that are not relied upon can be found towards the end of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. U.S. Patent No. 9,589,124. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features and limitations found in the claims of the pending application are similar in scope to the claims of the '399 patent (see example of claim 1 of the pending application compared with claim 1 of the patent).
Pending Application
U.S. Patent 9,589,124
1. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first computing device to: 


receive, from a second computing device associated with a premises, an encoded media file that comprises steganographically concealed access information for accessing the premises; 


output, to a security device associated with the premises, the encoded media file to obtain 





receiving, from an authorized mobile device, a base image; encoding one or more portions of the base image with access information to generate an encoded image, wherein the access information is steganographically encoded in the encoded image; 

transmitting the encoded image for receipt by the guest mobile device; receiving, from a .


Claims 1-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. U.S. Patent No. 10,467,399. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features and limitations found in the claims of the pending application are similar in scope to the claims of the '399 patent (see example of claim 1 of the pending application compared with claim 1 of the patent).
Pending Application
U.S. Patent 10,467,399
1. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first computing device to: 


receive, from a second computing device associated with a premises, an encoded media 

output, to a security device associated with the premises, the encoded media file to obtain access to the premises; and obtain, after output of the encoded media file to the security device, 


access to the premises.


send, to a guest device, an encoded media file, wherein the encoded media file comprises: an 
send, to the premises device and 
based on an outcome of a comparison of known access information with the steganographically concealed access information, a first message.
 9. The system of claim 1, wherein the premises device is configured to grant or deny access to the location based on the first message.


How to overcome the non-statutory double patenting rejection of claims 1-42:
The non-statutory double patenting rejection can be easily overcome by proper filing of a terminal disclaimer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-9, 23-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,844,811 (hereinafter "Rogers"), in view of US 2004/00114779 A1 (hereinafter “Blazey”).

Regarding claim 1:
Rogers discloses:
A first computing device (Rogers in Col. 1:52-58: “A mobile device”, which appears to be analogous to “first computing device”), comprising:
one or more processors (Rogers in Col. 1:52-58: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 … QRC is obtained by the mobile device by email”, although not disclosed explicitly a person having ordinary skill in the art will recognize that a “mobile device” that is capable of displaying a QR code and capable of receiving an email must contain a “processor”, in other words it is impossible to perform these steps without a processor); and
memory storing instructions that, when executed by the one or more processors (Rogers in Col. 1:52-58: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 … QRC is obtained by the mobile device by email”, although not disclosed explicitly a person having ordinary skill in the art will recognize that a “mobile device” that is capable of displaying a QR code and capable of receiving an email must contain “memory storing instructions”, in other words it is impossible to perform the steps of sending an email and controlling the display without instructions residing in memory), cause the first computing device to:
receive, from a second computing device associated with a premises, an encoded media file that comprises Rogers discloses in one embodiment a “second computing device associated with a premises” in Col 1:59-62: “The end client might be a business such as a hotel or chain of hotels or motels. The QR code can be managed and generated by third party private servers maintained by the end client or its agents.” and also discloses how the QR code is transmitted to the first computing device from a second computing device: “QRC is obtained by the mobile device by email” (the mobile device is considered analogous to the first computing device) in Col 1:50-57 (QRC standing for QR code) and the QR code contains information regarding access information in Col 1:63-Col 2:5, where the QR code contains (1) check-in date, (2) check-out date and (3) key identifying the particular lock that may change over time);
in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, hence clearly and explicitly discloses how the “security device associated with the premises”, Roger’s “scanner 2 associated with a door”, the grants access to the premises, i.e. “unlock the door”); and
obtain, after output of the encoded media file to the security device, access to the premises (in Col. 1:50-52, as already discussed in the citation above, that the door is unlocked upon obtaining the QR code. However, it is also disclosed in Col. 2:34-35, 43-53: “In this embodiment of the invention, the scanner is responsible for decoding the QRC [displayed on the display of the mobile device] and sending an open signal to the processor 3 if it has determined that the lock mechanism 4 should open the lock.”).

Rogers does not disclose:
an encoded media file that comprises steganographically concealed access information.

However, in an analogous art, Blazey discloses:
steganographically concealed access information. (Blazey discloses hiding authentication information in a base image, see ¶20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).
except to use an image that hides information steganographically in lieu of a QR code.
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to substitute Roger’s QR code with an image that has steganographically concealed access information, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to use images that can be used for visual authentication, such as the photo of a person, while also hiding digital authentication codes within the picture to be able to electronically verify the user using a computer based system and thus gain another authentication factor, ultimately strengthening the security of the system. 

Regarding claim 2:
Rogers in view of Blazey discloses:
The first computing device according to claim 1, wherein the instructions, when executed, cause the first computing device to output the encoded media file by causing display, to the security device associated with the premises, of the encoded media file (as previously cited for claim 1: in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, hence clearly and explicitly discloses how the “”, Roger’s “scanner 2 associated with a door”, the grants access to the premises, i.e. “unlock the door”). 

Regarding claim 3:
Rogers in view of Blazey discloses:
The first computing device according to claim 1, wherein the instructions, when executed, cause the first computing device to obtain access to the premises by at least one of: obtaining access via an unlocked entrance, receiving an indication that the premises can be accessed, receiving an indication of a time period during which the premises can be accessed, or receiving an indication of a quantity of times the premises can be accessed (Rogers discloses how the QR code also includes a “check-in and “check-out” date that would constitute “an indication of a time period which the premises can be accessed”, see Col. 1:63-Col 2:4).

Regarding claim 6:
Rogers in view of Blazey discloses:
The first computing device according to claim 1, wherein the instructions, when executed, cause the first computing device to receive the encoded media file via at least one of: a text message, a multimedia message service message, or an email (as previously disclosed in the citation for claim 1, Rogers discloses how the QR code is transmitted to the first computing device from a second computing device: “QRC is obtained by the mobile device by email” (the mobile device is considered analogous to the first computing device) in Col 1:50-57 (QRC standing for QR code) and the QR code contains information regarding access information in Col 1:63-Col 2:5, where the QR code contains (1) check-in date, (2) check-out date and (3) key identifying the particular lock that may change over time).   

Regarding claim 7:
Rogers in view of Blazey discloses:
The first computing device according to claim 1, wherein the instructions, when executed, cause the first computing device to output, to the security device, the encoded media file while the first computing device is proximate to the premises (in Col. 1:20-27, Rogers discloses how: “The handheld mobile device will display the QRC on its display. A QRC scanner is connected to the door lock through a processor that can decode the QRC.”, hence the first computing device (i.e. mobile device) outputs the QRC on its display while it is proximate to the premises (i.e. hotel room)).

Regarding claim 8:
Rogers in view of Blazey discloses:
The first computing device according to claim 1, wherein the encoded media file comprises at least one of: an image, video, or sound (in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, a person having ordinary skill in the art will recognize that a QRC is an image).

Regarding claim 9:
Rogers in view of Blazey discloses:
Rogers discloses in one embodiment a “second computing device associated with a premises” in Col 1:59-62: “The end client might be a business such as a hotel or chain of hotels or motels. The QR code can be managed and generated by third party private servers maintained by the end client or its agents.), a steganographic platform, or the security device. 

Regarding claim(s) 23-25 and 28-30:
The same grounds of rejection as given earlier in this section (see rejection of claim(s) 1-3 and 6-9 respectively) applies, mutatis mutandis, to the subject-matter of claim(s) 23-25 and 28-30 respectively, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-3 and 6-9 respectively. Albeit, the single difference is that claims 23-25 and 28-30 all are process claims while claims 1-3 and 6-9 are apparatus claims. Hence, the only difference appears to be the statutory subject matter. All features and limitations are patentably the same apart from this difference.  For the purposes of clarity of this office action, applicant is kindly requested to look at the corresponding citation for each claim (i.e. 1 for 23, 2, for 24, 3 for 25, 6 for 28, 7 for 28, 8 for 29 and 9 for 30). 

Claims 4, 5, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,844,811 (hereinafter "Rogers") in view of US 2004/0114779 A1 (hereinafter “Blazey”), and further in view of U.S. 2015/0116082 A1 (hereinafter "Cregg").

Regarding claim 4:

output, to the security device associated with the premises, an identifier associated with the first computing device; and 
Preliminary Amendment dated April 28, 2020obtain, after output of the identifier and output of the encoded media file, the access to the premises.  

However, in an analogous art, Cregg discloses:
output, to the security device associated with the premises, an identifier associated with the first computing device (Cregg discloses outputting an identifier (i.e. ‘mobile device phone number’) to the electronic lock of a door controller in ¶185 and ¶203 as well as Fig. 3); and 
Preliminary Amendment dated April 28, 2020obtain, after output of the identifier and output of the encoded media file, the access to the premises (Cregg discloses further that the door is unlocked following receipt of the identifier in ¶185 and ¶203). 
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[c]ombining prior art elements according to known methods to yield predictable results” (see MPEP 2143).
Rogers discloses all the structural elements of the claimed issuing a media file containing information to display a QR code to a user device and having a mechanism at an entry point scan the QR code displayed on the user device after processing the media file and based on the QR except for also requiring that the user device shares an identifier with Roger’s security device.
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to combine Roger and Blazey’s QR code based access control system with the system of also requesting an identifier as disclosed in Cregg, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to also verify the user device as an additional level of security on top of requesting a bar code to enhance the security of the access control system by requiring more information from the user. 

Regarding claim 5:
The combination Rogers and Blazey does not disclose: 
receive, from the security device after the encoded media file is output to the security device and prior to obtaining access to the premises, a request for identifying information associated with at least one of: 
the first computing device or a user of the first computing device.  

However, in an analogous art, Cregg discloses:
receive, from the security device after the encoded media file is output to the security device and prior to obtaining access to the premises, a request for identifying information associated with at least one of: the first computing device or a user of the first computing device  (Cregg discloses outputting an identifier (i.e. ‘mobile device phone number’) to the electronic lock of a door controller in ¶185 and ¶203 as well as Fig. 3).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[c]ombining prior art elements according to known methods to yield predictable results” (see MPEP 2143).
Rogers discloses all the structural elements of the claimed issuing a media file containing information to display a QR code to a user device and having a mechanism at an entry point scan the QR code displayed on the user device after processing the media file and based on the QR code judge whether to grant access to the user except for also requiring that the user device shares an identifier with Roger’s security device.
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to combine Roger and Blazey’s QR code based access control system with the system of also requesting an identifier as disclosed in Cregg, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to also verify the user device as an additional level of security on top of requesting a bar code to enhance the security of the access control system by requiring more information from the user. 

Regarding claim(s) 26 and 27:
The same grounds of rejection as given earlier in this section (see rejection of claim(s) 4 and 5) applies, mutatis mutandis, to the subject-matter of claim(s) 26 and 27 respectively, and . 

Claims 10-13, 15-22, 31-34 and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,844,811 (hereinafter "Rogers"), and further in view of US 2004/0114779 A1 (hereinafter “Blazey”) and in view of U.S. 2013/0117078 A1 (hereinafter "Weik").

Regarding claim 10:
Rogers discloses: 
A system comprising:
at least one computing device (Rogers discloses in one embodiment  “at least one computing device” in Col 1:59-62: “The end client might be a business such as a hotel or chain of hotels or motels. The QR code can be managed and generated by third party private servers maintained by the end client or its agents.” configured to:
send, to a user device, an encoded media file that comprises steganographically concealed access information for accessing a premises (Rogers discloses how the QR code is transmitted to the first computing device from a second computing device: “QRC is obtained by the mobile device by email” (the mobile device is considered analogous to the first computing device) in Col 1:50-57 (QRC standing for QR code) and the QR code contains information regarding access information in Col 1:63-Col 2:5, where the QR code contains (1) check-in date, (2) check-out date and (3) key identifying the particular lock that may change over time);
Rogers does not disclose:
an encoded media file that comprises steganographically concealed access information.

However, in an analogous art, Blazey discloses steganographically concealed access information. (Blazey discloses hiding authentication information in a base image, see ¶20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).
Rogers discloses all the structural elements of the claimed issuing a media file containing information to display a media file to a user device and having a mechanism at an entry point scan the media file displayed on the user device after processing the media file and based on the access code judge whether to grant access to the user except to use an image that hides information steganographically in lieu of a QR code.
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to substitute Roger’s QR code with an image that has steganographically concealed access information, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to use images that can be used for visual authentication, such as the photo of a person, while also hiding digital authentication codes within the picture to be able to electronically verify the user 

Although Rogers and Blazey discloses: 
receive, from the user device, a request to obtain access to the premises, wherein the request comprises the encoded media file (in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, hence clearly and explicitly discloses how the “”, Roger’s “scanner 2 associated with a door”, the grants access to the premises, i.e. “unlock the door”); and
grant, based on a comparison of the access information in the encoded media file and known access information, access to the premises (in Col. 1:50-52, as already discussed in the citation above, that the door is unlocked upon obtaining the QR code. However, it is also disclosed in Col. 2:34-35, 43-53: “In this embodiment of the invention, the scanner is responsible for decoding the QRC [displayed on the display of the mobile device] and sending an open signal to the processor 3 if it has determined that the lock mechanism 4 should open the lock.”).
, these steps are carried out by what appears to be Roger’s “processor 3” that appears to be local to the lock system (see Col 2:54-67) and thus the “at least one computing device” does not “receive” or “grant … based on a comparison” in Rogers, but merely “sends”. In other words, Rogers does suggest that “processor 3 may be in communication with a remote information source where data on the current QRC for this lock can be downloaded”. However, it is not explicitly disclose if the QR code is in fact submitted to the remote system, and even “Any part of the system might be remote and communication between parts of the system could take place over a network such as the Internet or over a private network”) is inconclusive as to whether the same “at least one computing device” that sends the “encoded media file” is the same device that “receive[s] … the encoded media file” and “grant[s] … access to the premises”).
However, Weik discloses: 
at least one computing device configured to: 
receive, from the user device, a request to obtain access to the premises, wherein the request comprises the encoded media file (Weik in ¶372 discloses how a user’s smartphone obtains a QR code and sends the encoded media file containing the information from the QR code to a remote system using Wi-Fi or internet communication where the information is then fed into a database and a database is consulted: “…the USER having scanned the QR code into a smartphone "app", the smartphone sends the processed QR code data into the system as described hereinabove above (e.g. using a Wi-Fi or other internet communication) where a database is consulted…”); and
grant, based on a comparison of the access information in the encoded media file and known access information, access to the premises (Weik discloses this further in ¶372: “…to grant access permission, and at Step 2026 a controller or processor responds to the permission by operating a door or gate operator as shown at Step 2032”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are 
Rogers discloses all the structural elements of the claimed issuing a media file containing information to display a QR code to a user device and having a mechanism at an entry point scan the QR code displayed on the user device after processing the media file and based on the QR code judge whether to grant access to the user except for sending the media file containing the information of the QR code to the same remote system that issued the original media file containing the QR code, which is disclosed in Weik. 
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to substitute the system of Rogers and Blazey’s local based authentication evaluation with the system of a remote based authentication evaluation as disclosed in Weik, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, performing the authentication against a larger database that cannot fit on smaller memories inside local door devices and having additional computing resources that are interconnected and offer the benefits of a centralized network control approach opposed to performing the authentication locally and having the authentication performed in a decentralized fashion that carry the security disadvantages of a decentralized control system. 

Regarding claim 11:
The combination Rogers, Blazey and Weik discloses: 
Rogers discloses how the QR code also includes a “check-in and “check-out” date that would constitute “an indication of a time period which the premises can be accessed”, see Col. 1:63-Col 2:4).

Regarding claim 12:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to grant the access to the premises by causing unlocking of a lock (as previously cited for claim 1: in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, hence clearly and explicitly discloses how the “”, Roger’s “scanner 2 associated with a door”, the grants access to the premises, i.e. “unlock the door”). 

Regarding claim 13:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to receive, by capturing a display of the encoded media file, the request to obtain access to the premises (as previously cited for claim 1: in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, hence clearly and explicitly discloses how the “”, Roger’s “scanner 2 associated with a door”, the grants access to the premises, i.e. “unlock the door”). 

Regarding claim 15:
The combination Rogers, Blazey and Weik discloses: 
wherein the at least one computing device is configured to capture, prior to the encoded media file being sent, a base media file to be encoded to access the premises (Blazey discloses hiding authentication information in a base image, see ¶19-20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).

Regarding claim 16:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to determine, prior to the encoded media file being sent, that an acquired base media file is suitable to be encoded with the access information based on at least one of: a time associated with the base media file, an amount of entropy or randomness in the base media file, content of the base media file, a location where the base media file was captured, a device that captured the base media file, or previous usage of the base media file (Blazey discloses hiding authentication information in a base image, see ¶19-20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).

Regarding claim 17:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to record a time at which access to the premises is granted and identifying information associated with at least one of: a user, or the user device (Rogers discloses how the QR code also includes a “check-in and “check-out” date that would constitute “an indication of a time period which the premises can be accessed”, see Col. 1:63-Col 2:4. It should be noted further that this check-in and check-out data is associated with a hotel guest (i.e. “user”).

Regarding claim 18:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to send the encoded media file to the user device via at least one of: a text message, a multimedia message service message, or an email (as previously disclosed in the citation for claim 1, Rogers discloses how the QR code is transmitted to the first computing device from a second computing device: “QRC is obtained by the mobile device by email” (the mobile device is considered analogous to the first computing device) in Col 1:50-57 (QRC standing for QR code) and the QR code contains information regarding access information in Col 1:63-Col 2:5, where the QR code contains (1) check-in date, (2) check-out date and (3) key identifying the particular lock that may change over time).

Regarding claim 19:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to generate the encoded media file by steganographically encoding a base media file with first access information in a first portion of the base media file and second access information in a second portion of the base media file, wherein the first portion and the second portion are different (Blazey discloses hiding authentication information in a base image, see ¶19-20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).

Regarding claim 20:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the at least one computing device is configured to generate the encoded media file by adjusting at least one attribute of a base media file to steganographically conceal the access information (Blazey discloses hiding authentication information in a base image, see ¶19-20: “The visitor's image 28, as previously discussed, has steganographically embedded in it a visually indiscernible indicia 30 containing an access code which is detectable when the ID badge 20 is engaged with an appropriate reader.”).

Regarding claim 21:
The combination Rogers, Blazey and Weik discloses: 
The system according to claim 10, wherein the encoded media file comprises at least one of: an image, video, or sound (in Col. 1:50-52, Rogers discloses how: “A mobile device 1 such as a smartphone presents a displayed QRC to a scanner 2 associated with a door. A microcontroller 3 or other processor controls a lock mechanism 4 that can unlock the door.”, a person having ordinary skill in the art will recognize that a QRC is an image, in addition Blazey also separately discloses “image” in ¶19-20).

Regarding claim 22:
The combination Rogers, Blazey and Weik discloses:
The system according to claim 10, where the at least one computing device comprises at least one of: an authorizing device (Rogers discloses in one embodiment a “second computing device associated with a premises” in Col 1:59-62: “The end client might be a business such as a hotel or chain of hotels or motels. The QR code can be managed and generated by third party private servers maintained by the end client or its agents.), a steganographic platform, or a security device.

Regarding claim(s) 31-34, 36-42:
The same grounds of rejection as given earlier in this section (see rejection of claim(s) 10-13, 15-22 respectively) applies, mutatis mutandis, to the subject-matter of claim(s) 31-34, 36-42 respectively, and therefore is/are also considered rejected under the grounds given in the . 

Claims 14 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,844,811 (hereinafter "Rogers") in view of US 2004/0114779 A1 (hereinafter “Blazey”) and in view of U.S. 2013/0117078 A1 (hereinafter "Weik"), and further in view of U.S. 2015/0116082 A1 (hereinafter "Cregg").

Regarding claim 14:
The combination Rogers, Blazey and Weik does not disclose:
the user device or a user of the user device, wherein the at least one computing device is configured to grant, based on the identifying information and the comparison of the access information in the encoded media file and known access information, the access to the premises.

However, in an analogous art, Cregg discloses:
the user device or a user of the user device, wherein the at least one computing device is configured to grant, based on the identifying information and the comparison of the access information in the encoded media file and known access information, the access to the premises Cregg discloses outputting an identifier (i.e. ‘mobile device phone number’) to the electronic lock of a door controller in ¶185 and ¶203 as well as Fig. 3).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[c]ombining prior art elements according to known methods to yield predictable results” (see MPEP 2143).
Rogers in view of Blazey and Weik discloses all the structural elements of the claimed issuing a media file containing information to display a QR code to a user device and having a mechanism at an entry point scan the QR code displayed on the user device after processing the media file and based on the QR code judge whether to grant access to the user except for also requiring that the user device shares an identifier with Roger’s security device.
Thus, one of ordinary skill in the art of access control systems would have been motivated, before the effective filing date of the claimed invention, to combine Roger in view of Blazey and Weik’s QR code based access control system with the system of also requesting an identifier as disclosed in Cregg, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, being able to also verify the user device as an additional level of security on top of requesting a bar code to enhance the security of the access control system by requiring more information from the user. 


Regarding claim(s) 35:
The same grounds of rejection as given earlier in this section (see rejection of claim(s) 14 ) applies, mutatis mutandis, to the subject-matter of claim(s) 35 respectively, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 14 respectively. Albeit, the single difference is that claim 35 is a process claims while claim 14 is an apparatus claim. Hence, the only difference appears to be the statutory subject matter. All features and limitations are patentably the same apart from this difference.  For the purposes of clarity of this office action, applicant is kindly requested to look at the corresponding citation for each claim (i.e. 14 for 35). 

How to overcome the rejection of the claims under 35.U.S.C. 103:
The examiner believes the claims could easily be amended to overcome the prior art on record by incorporating features from claim 15 (elaborating on how the base image is captured), claim 16 (detailing whether a file is suitable based on an amount of entropy or randomness in the base media file), and claim 19 (a first portion of the base media file and second access information in a second portion of the base media file) into independent claims 1 and 10. The examiner strongly believes that such an amendment could advance prosecution and potentially place the application in condition for allowance. The examiner invites the applicant to setup up an interview if there are any outstanding questions regarding this suggestion.


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pub. No. 2015/0221152 (“Andersen”) – discloses granting access to a restricted location by using an electronic control mechanism. Although credentials are exchanged between the lock and a user’s personal device similar to the one claimed by the applicant, the credentials appear to be purely electronic and transmitted between the lock mechanism and the personal device. Hence, there is no media file per se as claimed by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491